Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to applicant’s amendment received on 11/29/2021, all requested changes to the claims have been entered.   

Response to Argument

Applicant’s arguments filed on 11/29/2021 have been considered but they are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A.	Claim 17-18, 22-23, 25, 28-30, 35 and 37 are rejected under 35 USC 103(a) as being unpatentable over Gummeson et al. (US 2017/0346635) in view of Zhong (CN 104182871) and bgr.in(“'Smart' ring sends phone updates to your finger”, Dec 2013, https://www.bgr.in/news/smart-ring-sends-phone-updates-to-your-finger-289407/).

With respect to claim 17, Manuel et al. teach a finger ring (Fig. 1 and 4)
a first sensor configured to detect a fingerprint (para [0022], finger print scanner); and 
a second sensor configured to detect acceleration of the finger ring (para [0025], gesture intent to activate based on accelerometer),
and a first processor configured to: perform authentication and the detected fingerprint; enable use of a function (access secure device or secure location) of the finger ring based on a result of the authentication and the detected acceleration (para [0025] and [0045]).
Gummeson et al. do not teach expressly that perform authentication based on stored fingerprint information;
a lamp; and control the lamp based on information received from an information processing device, the information processing device comprising: a display; and a second processor configured to: send information to the finger ring based on a user input to the display.
Zhong teaches perform authentication based on stored fingerprint information (para [0039]).
bgr.in teaches a lamp (display of smart ring); and control the lamp based on information received from an information processing device (phone), the information processing device comprising: a display; and a second processor configured to: send information to the finger ring based on a user input to the display (Users can manage the settings).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to authenticate based on stored fingerprint information and control the lamp based on information received from an information processing device in the system of Gummeson et al.
      	The suggestion/motivation for doing so would have been that to authenticate user using well known method and get alert/various information without taking phone out.
Therefore, it would have been obvious to combine Zhong and bgr.in with Gummeson et al. to obtain the invention as specified in claim 17.

With respect to claim 18, Gummeson et al. teach that the first sensor is configured to detect the fingerprint at a first position (Fig. 4, touch sensor 460).

With respect to claim 22, Gummeson et al. teach that the processor is further configured to authenticate whether a user wearing the finger ring is an authorized user (Fig. 7, 720).

With respect to claim 23, Gummeson et al. teach that the processor is further configured to use the result of the authentication for personal identification (para [0015]).

With respect to claim 25, Gummeson et al. teach that the finger ring further enables communication with an external device based on the result of the authentication of the first processor (para [0025] transmit identification information).

Claim 28 is rejected as same reason as claim 17 above.
Claim 29 is rejected as same reason as claim 17 above.
With respect to claim 30, Gummeson et al. teach that light the processor is configured to perform the authentication based on a matching result between fingerprint information generated using a fingerprint image by the processor and the stored fingerprint information (para [0035]).

With respect to claim 35, Gummeson et al. teach that the function of the fingering includes permitting access to a secure room (location) (para [0025]).

With respect to claim 37, Gummeson et al. teach obtain user identification information from a memory based on the result of the authentication and the detected acceleration (para [0025] and [0035]).


B.	Claim 26, 31 and 32 are rejected under 35 USC 103(a) as being unpatentable over Gummeson et al. (US 2017/0346635), Zhong (CN 104182871) and bgr.in (“'Smart' ring sends phone updates to your finger”, Dec 2013, https://www.bgr.in/news/smart-ring-sends-phone-updates-to-your-finger-289407/). in further view of Manuel et al. (US 2016/0350581).
Gummeson et al., Zhong and bgr.in teach all the limitations of claim 17 as applied above from which claim 34 respectively depend.
      	Gummeson et al., Zhong and bgr.in do not teach expressly that the finger ring further permits transmission of personal information for a payment service based on the result of the authentication of the processor.
      	Manuel et al. teach that the finger ring further permits transmission of personal information  for a payment service based on the result of the authentication of the processor  (Fig. 3, para [0024]-[0027]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to permits transmission of personal information  for a payment service based on the result of the authentication in the system of Gummeson et al., Zhong and bgr.in
      	The suggestion/motivation for doing so would have been that to make more secure authentication system.
Therefore, it would have been obvious to combine Manuel et al. with Gummeson et al., Zhong and bgr.in to obtain the invention as specified in claim 26.

With respect to claim 31, Manuel et al. teach a lamp configured to light according to a predetermined method indicating that the authentication has failed if the authentication fails (para [0027]).

With respect to claim 32, Manuel et al. teach that a memory provided in the finger ring and configured to store the personal information for the payment service (para [0029]).


C.	Claim 34 is rejected under 35 USC 103(a) as being unpatentable over Gummeson et al. (US 2017/0346635), Zhong (CN 104182871) and bgr.in (“'Smart' ring sends phone updates to your finger”, Dec 2013, https://www.bgr.in/news/smart-ring-sends-phone-updates-to-your-finger-289407/) in further view of Burke et al. (US 2009/0282258).
Gummeson et al., Zhong and bgr.in teach all the limitations of claim 17 as applied above from which claim 34 respectively depend.
      	Gummeson et al., Zhong and bgr.in do not teach expressly that the processor is further configured to disable use of a payment service when a number of times the authentication has been performed is equal to or more than a predetermined number.
      	Burke et al. teach that the processor is further configured to disable use of a payment service when a number of times the authentication has been performed is equal to or more than a predetermined number (para [0117] and [0203]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to disable further operation of the system after a number of attempts to provide the correct biometric signal in the method of Gummeson et al., Zhong and bgr.in
      	The suggestion/motivation for doing so would have been that to make more secure authentication system.
Therefore, it would have been obvious to combine Burke et al. with Gummeson et al., Zhong and bgr.in to obtain the invention as specified in claim 34.

D.	Claim 36 is rejected under 35 USC 103(a) as being unpatentable over Gummeson et al. (US 2017/0346635), Zhong (CN 104182871) and bgr.in (“'Smart' ring sends phone updates to your finger”, Dec 2013, https://www.bgr.in/news/smart-ring-sends-phone-updates-to-your-finger-289407/) in further view of SCHRODER (US 2016/0171201).
Gummeson et al., Zhong and bgr.in teach all the limitations of claim 17 as applied above from which claim 34 respectively depend.
      	Gummeson et al., Zhong and bgr.in do not teach expressly that the function of the fingering includes permitting access to ride on a public transit system.
      	SCHRODER teaches that the function of the fingering includes permitting access to ride on a public transit system (para [0120]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to include permitting access to ride on a public transit system by finger-ring in the method of Gummeson et al., Zhong and bgr.in
      	The suggestion/motivation for doing so would have been that to make more convenient authentication system.
Therefore, it would have been obvious to combine SCHRODER with Gummeson et al., Zhong and bgr.in to obtain the invention as specified in claim 36.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Mon-Fri, 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDOLPH I. CHU
Examiner
Art Unit 26663



/RANDOLPH I CHU/Primary Examiner, Art Unit 2663